Citation Nr: 1146414	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  09-48 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a September 1960 rating decision that reduced the Veteran's disability rating for Parkinson's disease (then characterized as Sydenham's chorea and previously claimed as residuals of encephalitis) from 30 percent to zero percent.  

2.  Entitlement to an effective date earlier than November 11, 2006, for a 100 percent rating for Parkinson's disease.  

3.  Entitlement to service connection for a neurological disorder, other than Parkinson's disease, to include as secondary to Parkinson's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to October 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2007 and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Additionally, the Board notes that the Veteran's claims were temporarily brokered to the Cleveland, Ohio, RO, which issued an August 2008 rating decision denying the benefits sought on appeal.

In September 2011, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.  

The Board observes that, in his written statements and recent hearing testimony, the Veteran appears to have raised an implicit claim of CUE with respect to a June 1955 RO rating decision.  However, that particular CUE claim, in contrast with the one currently on appeal, has not yet been adjudicated by the agency of original jurisdiction.  As such, it is referred to the RO for appropriate action.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The issue of service connection for a neurological disorder, other than Parkinson's disease, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1960 rating decision, the RO reduced the Veteran's disability evaluation for Parkinson's disease (then characterized as Sydenham's chorea and previously claimed as residuals of encephalitis).  An appeal of that decision was not initiated.

2.  The September 1960 rating decision was based on the record and the law that existed at the time and did not involve undebatable error, which, had it not been made, would have manifestly changed the outcome of the decision.

3.  Following the issuance of the September 1960 rating decision, there was no formal or informal claim for an increased rating for Parkinson's disease prior to November 11, 2006.  Nor was there any evidence that would tend to show an increase in severity within the year before that date.

4.  In a February 2007 rating decision, the RO assigned an effective date of November 11, 2006, for a 100 percent rating for Parkinson's disease.


CONCLUSIONS OF LAW

1.  The September 1960 rating decision became final.  38 U.S.C.A. § 4005(c) (1958, Supp. 1962); 38 C.F.R. § 3.104 (1956, Supp. 1959). 

2.  The criteria for revision or reversal of the September 1960 rating decision on the basis of CUE have not been met.  38 C.F.R. § 3.105 (2011).

3.  The criteria for an effective date prior to November 11, 2006, for the grant of a 100 percent rating for Parkinson's disease have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In this case, the RO sent correspondence in January 2007 and February 2008, both prior to and after the initial adjudication of the Veteran's earlier effective date claim.  Although the January 2007 letter did not notify the Veteran of the specific provisions governing earlier effective date claims, such notification was provided in the February 2008 letter.  The Board acknowledges that the February 2008 letter was sent after the initial rating action.  However, following receipt of that letter, the Veteran's earlier effective date claim was effectively readjudicated in an August 2008 rating decision and a December 2009 statement of the case.  Therefore, the Board finds that any inherent timing error is cured and further notification is not warranted prior to the Board's adjudication of the Veteran's earlier effective date claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (indicating that the issuance of a fully compliant notification letter followed by readjudication of the claim, is sufficient to cure the timing defect).

Moreover, the Board finds that any other defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the December 2009 statement of the case.

The Board also finds the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence with respect to his earlier effective date claim.  He also has undergone VA etiological examinations and been afforded the opportunity to testify at a Travel Board hearing before the undersigned Veterans Law Judge.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, with respect to the Veteran's allegations of CUE in a prior RO rating decision, the Board observes that the United States Court of Appeals for Veterans Claims (Court) has held that the duties to notify and assist do not apply to a claim based on a previous decision having been the result of CUE.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  Specifically, the Court has determined that an attempt to obtain benefits based on an allegation of CUE "is fundamentally different from any other kind of action in the VA adjudicative process."  Id. at 178.  As such, an allegation of CUE does not represent a "claim," but rather is a collateral attack on a final decision.  Accordingly, the provisions of the Veterans Claims Assistance Act of 2000 and its implementing regulations are not applicable to the adjudication of the issue of CUE in a prior, final decision.

II.  CUE

The Veteran has alleged CUE in a September 1960 rating decision, wherein the RO reduced his disability evaluation for Parkinson's disease (then characterized as Sydenham 's chorea and previously claimed as residuals of encephalitis).  Significantly, the Veteran does not contend, and the record does not otherwise show, that he submitted a timely appeal of that rating decision.  Thus, his sole recourse in challenging that decision is to collaterally attack it through a showing of CUE.  See Rudd v. Nicholson, 20 Vet. App. at 299-300 (holding that when a rating decision is final, only a request for a revision premised on CUE could result in the assignment of earlier effective dates; a freestanding claim for earlier effective dates, once the appeal becomes final, attempts to vitiate the rule of finality).  

In essence, a claim of CUE is a collateral attack upon an otherwise final RO rating decision.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity which attaches to that final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  See Fugo v. Brown, 6 Vet. App. 40, 45 (1993).  Therefore, a Veteran who seeks retroactive benefits based on CUE has a much heavier burden than that placed upon a claimant who attempts to establish prospective entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

A determination that a prior decision contained CUE involves the following three-prong test: (1) Either the correct facts, as they were known at the time, were not before the adjudicator ( there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  38 C.F.R. § 20.1403(c) (2011).

Examples of situations that are not CUE include:  (1) A changed diagnosis.  A new medical diagnosis that 'corrects' an earlier diagnosis considered in a Board decision.  (2) Duty to assist.  VA's failure to fulfill the duty to assist.  (3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) (2011).  CUE also does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e) (2011).  

Where the evidence is sufficient to establish CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.

Historically, the Board notes that the Veteran's service-connected Parkinson's disease was initially rated under the diagnostic criteria governing Sydenham's chorea.  38 C.F.R. § 4.124a, Diagnostic Code 8105 (effective June 9, 1952).  Under those criteria, a maximum total schedular rating was warranted for pronounced, progressively grave symptoms.  Id.  Lower ratings of 80 percent, 50 percent, 30 percent, and 10 percent were warranted for severe, moderately severe, moderate, and mild symptoms, respectively.  Id.  Finally, VA's governing regulations provided that, in each instance where the minimum schedular evaluation required residuals and the schedule did not expressly contemplate a zero percent rating, a noncompensable evaluation would be assigned.  See 1945 Schedule for Rating Disabilities, Para. 3 1.

Taking into account the above criteria, the RO issued an initial December 1952 rating decision granting service connection and assigning a noncompensable rating, effective October 9, 1952.  By a subsequent June 1955 decision, the RO granted a 30 percent rating, effective from April 19, 1955 to May 9, 1955.  The RO then assigned a temporary total evaluation, effective from May 10, 1955, to May 17, 1955, and continued the 30 percent rating, effective May 18, 1955.  Thereafter, in a September 1960 decision, the RO proposed to reduce the Veteran's rating from 30 percent to zero percent.  The Veteran was notified of that proposed action in a September 15, 1960 letter, which also advised him that he had 60 days to submit evidence showing that a reduction was unwarranted.  However, the Veteran did not respond to that letter and on November 15, 1960, the 60-day extension expired and the proposed rating reduction took effect.  

As discussed above, a timely appeal of the September 1960 rating decision was not initiated and, consequently, that decision became final.  38 U.S.C.A. § 4005(c) (1958, Supp. 1962); 38 C.F.R. §§ 3.104 (1956, Supp. 1959).  As such, the Board must review the evidence then of record in order to determine whether that final rating decision contained CUE.  A determination of CUE must be based on the record and the law that existed at the time of the prior unappealed decision.  See Eddy v. Brown, 9 Vet. App. 52, 57 (1996) (citing Russell, 3 Vet. App. at 314; and Luallen v. Brown, 8 Vet. App. 92, 95 (1995)).

Here, the Veteran essentially contends that CUE exists because, at the time the September 1960 rating reduction was issued, the underlying symptoms of his service-connected neurological disorder had not improved.  The Veteran further claims that VA erroneously construed improvement out of prejudice against his Native American heritage.

In addition to claiming CUE in the September 1960 decision, the Veteran now alleges that the RO's prior June 1955 decision was also tainted by prejudice.  Specifically, he maintains that, instead of assigning him a temporary total evaluation for eight days beginning on May 10, 1955, the RO should have awarded him a permanent total rating effective that date.  While mindful of the Veteran's arguments in this regard, however, the Board observes that each new theory of CUE is a separate and distinct matter.  Moreover, the Board lacks jurisdiction over any theory that has not been adjudicated by the RO in the first instance.  Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006); Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002).  In this case, the RO has not yet had the opportunity to adjudicate any theory of CUE involving the June 1955 decision.  Accordingly, as set forth in the introduction, above, the Board has referred the Veteran's contentions with respect to that June 1955 rating action to the RO for initial consideration.  As such, further discussion of that prior rating action is not warranted here and the Board will instead limit its inquiry to whether there was CUE in the September 1960 decision.  

Turning to the pertinent VA protocols in effect at the time of September 1960 decision, the Board observes that rating reductions were governed by VA Regulations and Procedures (R&PR) and VA Regulations (VAR).  Specifically, VA Regulation § 1172 authorized a rating reduction when reexamination disclosed improvement in a service-connected disability, but added certain protections for an evaluation, such as the one at issue, which had continued for five years or longer at the same level.  VAR § 1172(C) (1956).  These added protections entailed, in relevant part:

[In regard to rating reductions], it is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete.  Examinations less than full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  The type of disease and the relationship between the former diagnosis and findings and the new diagnosis and findings must be closely examined.  Even though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be permanent and can be maintained under the ordinary conditions of life, i.e., while employed or, if unemployed, while actively seeking employment.
VAR § 1172(A) (1956).

In addition to the foregoing requirements, several general VA regulations, in effect at the time of the September 1960 decision, were applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating had been in effect.  See R & PR 1172 as revised in VAR 1172(A)(C) (revised December 14, 1956); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions imposed a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such a review required VA to ascertain whether the evidence reflected an actual change in the disability and whether the medical reports documenting such change were based upon thorough examinations.  Generally, when reduction in the evaluation of a service-connected disability was contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance would be prepared setting forth all material facts and reasons.  The beneficiary would then need to be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  Additionally, the beneficiary would be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  See R&PR 1009(E).  If no such evidence were received after the expiration of the 60-day period, a final rating action would be taken and the award would be reduced or discontinued effective the last day of the month in which that period expired.  See R&PR 1009(E).

In this case, the Board finds that the RO complied with the above procedural requirements when it reduced the Veteran's disability rating from 30 percent to noncompensable.  Specifically, the RO predicated its September 1960 rating action on the findings of an in-depth, inpatient VA examination, which took place over a two-week period in late July and early August 1960.  During the course of that examination, the Veteran's Sydenham chorea was found to have resolved and he was expressly shown to be free of symptoms of Niemann-Pick disease, joint disease, and cardiac disease.  Significantly, the Veteran was also noted to be employed in a full-time position with the Oregon state government, which was not impacted by his service-connected disorder.  

In addition to the above clinical findings, the RO relied on the August 1960 report of a neurologist who, after reexamining the Veteran, certified that his initial diagnosis of encephalitis had been rendered in error and that his "true diagnosis" of Sydenham's chorea was purely historical.  In other words, the neurologist concluded that the Veteran no longer exhibited any residuals of Sydenham's chorea, a finding that was consistent with the other clinical evidence then of record.  

On the basis of that uncontroverted evidence, the RO determined that the Veteran's service-connected symptoms had improved to the extent that he no longer met the requirement for a compensable rating under the diagnostic criteria then in effect.  38 C.F.R. § 4.124a, Diagnostic Code 8105 (effective June 9, 1952).  Accordingly, the RO proposed to reduce his rating to zero percent.  As noted above, a September 1960 letter notified the Veteran of the proposed action and advised him to submit any evidence in his possession showing why such a change was unwarranted.  That letter further stated that, if no additional evidence were received within 60 days of the date of the letter, the Veteran's evaluation would be reduced without further notice.  As discussed, no such evidence was received and, thus, the Veteran's monthly VA compensation was reduced, effective December 1, 1960.  

The Board finds the above efforts were sufficient to meet the requirements for a "full and complete" examination, as contemplated in VAR § 1172(A) (1956).  Indeed, the record of the Veteran's extensive two-week examination and the neurologist's contemporaneous report took into account not only the Veteran's current symptoms but also his pertinent clinical history.  Moreover, that clinical evidence clearly indicated that the improvement in the Veteran's service-connected disability was permanent and could be maintained under the ordinary conditions of his life as a full-time employee of the Oregon state government.  Further, the RO's subsequent notice to the Veteran was sufficient to meet the due process standards set forth in R&PR 1009(E).

Significantly, the Veteran does not expressly contend that VA failed to comply with any of the governing protocols in effect at the time of his rating reduction.  Nevertheless, he asserts that the VA examination and the ensuing RO rating action were prejudicially motivated and, therefore, patently inadequate.  However, while the Board concedes that one of the medical reports used to assign the Veteran's 1955 temporary total rating refers to him as "a part Indian male," the report on which his subsequent 1960 rating reduction was based contains no such reference.  Nor does the record otherwise show bias on the part of any VA official who assisted the Veteran in his claim for benefits.  In any event, the Board emphasizes that an alleged failure in the duty to assist cannot constitute CUE.  Crippen v. Brown, 9 Vet. App. 412, 424 (1996).  Similarly, an alleged failure to evaluate and interpret correctly the evidence of record is also not grounds for CUE.  Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  Thus, while cognizant of the Veteran's clear disagreement with the RO's interpretation of the evidence at the time of the September 1960 decision, the Board finds that his blanket dissent, standing alone, is insufficient to warrant reversal of that decision.  

Next, the Board acknowledges the Veteran's assertions that he was too incapacitated by his service-connected disorder to respond to the RO's request for evidence concerning why his disability rating should not be reduced.  Certainly the Veteran is competent to report a history of symptoms associated with his service-connected disorder, which are capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Nevertheless, the Board has reason to question the credibility of his current assertions as they are in conflict with the historical evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility, VA may consider inconsistent statements, internal inconsistency and consistency with other evidence of record).  

As noted above, the August 1960 VA examination report indicates that the Veteran was capable of holding a fulltime job and makes no mention of any incapacitating effects associated with his service-connected disorder.  The Board must assume that if, the Veteran had been incapacitated at that time, as he now claims, this would have been reflected in the report documenting his lengthy inpatient VA examination.  Indeed, there is a presumption of regularity that VA examiners and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005).  Moreover, the Court has consistently held that the law presumes the regularity of the administrative process.  Id.; Crain v. Principi, 17 Vet. App. 182, 186 (2003).  Further, clear evidence to the contrary is required to rebut that presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992); United States v. Chemical Foundation, Inc., 272 U.S. 1 (1926).  As such, the Board must conclude that, if Veteran had exhibited service-connected symptoms of incapacitation at the time of the RO's proposed rating reduction, those symptoms would have been noted in his claims file and, thus, served as evidence showing that such a reduction was unwarranted.

Even assuming, without conceding, that the Veteran was incapacitated at the time the September 1960 decision was issued, his current testimony to that fact cannot be used to collaterally attack the prior decision.  On the contrary, as noted above, a claim of CUE must be based on the record and law that existed at the time of the prior adjudication in question, and there was no showing of incapacity or other residuals of encephalitis at the time of the September 1960 decision.  

In the absence of any other allegations or evidentiary findings of an error of fact or law that would compel the manifestly different result but for that error, there is simply no basis upon which to find CUE in the September 1960 decision.  Accordingly, the Veteran's CUE claim must be denied.

III.  Earlier Effective Date

In addition to alleging CUE in the September 1960 rating action, the Veteran has raised an alternate theory of entitlement to an earlier effective date for the 100 percent rating currently assigned for his Parkinson's disease.  The Board observes that a CUE claim and an earlier effective date claim are different, mutually exclusive routes to the goal of determining the date for which a particular disability rating should take effect.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  As such, the Board must now consider whether an earlier effective date is warranted based upon the theory that the Veteran has raised as an alternative to CUE.

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation.  Otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 2002 & 2011); 38 C.F.R. § 3.400(b) (2011).

A claim is a formal or informal communication, in writing, requesting a determination of entitlement to a benefit or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).

Any communication or action, signaling an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  

In certain instances, the date of outpatient or hospital treatment or date of admission to VA or uniformed services hospital will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157.  While this limited exception does not apply to claims for service connection, it does extend to claims, such as the one at issue, for higher ratings for already established service-connected disabilities.

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

In order for a Veteran to be awarded an effective date based on the final adjudication of an earlier claim for benefits, CUE must be established with respect to the prior rating action.  Flash, supra.  There is no basis for a free-standing earlier effective date claim from matters addressed in such a prior final decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

For the foregoing reasons, the Board has concluded that the September 1960 decision, which effectuated the reduction of the Veteran's disability rating to zero percent, did not involve CUE.  As such, he is precluded from receiving an earlier effective date based on that prior final decision.

The Board recognizes that, in his written statements and hearing testimony, the Veteran has essentially argued that neither the June 1955 rating decision, which granted him a temporary total evaluation and then assigned a 30 percent rating, nor the September 1960 rating decision, which reduced his rating to zero percent, ever became final.  In support of that assertion, the Veteran has contended that, at the time each rating action was promulgated, he was too incapacitated to file a timely appeal.  Significantly, however, the Veteran's current assertions are not corroborated by any contemporaneous evidence in his claims file.  Indeed, there is nothing in the record to show that VA had any knowledge of the Veteran's alleged incapacity at the time that either rating decision was issued.  Even when assuming, for the sake of argument, that his symptoms did interfere with his ability to appeal one or both of those prior decisions, that fact does not establish a legal basis for granting an earlier effective date.  On the contrary, the Court has held that mental incapacitation or other illness is not a valid basis for extending the statutory time period for submitting required documents to VA.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Accordingly, the Board finds that the Veteran's claimed incapacity is insufficient to establish that he was unable to exercise his right of appeal and, thus, cannot serve as a basis for assigning an earlier effective date for his current 100 percent rating.  

The Board has also considered the doctrine of equitable tolling, which can apply to extend the time period for perfecting an appeal that is filed late.  See Bailey v. West, 160 F.3d 1360, 1364 (Fed. Cir. 1998), citing Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990).  In order for that doctrine to apply, however, the Veteran must have exercised due diligence in finding evidence in support of his appeal.  See Chastain v. West, 13 Vet. App. 296 (2000).  In addition, he must have relied on something that VA did to breach a duty particular to him, or some action that VA had a duty not to perform.  Santoro v. West, 13 Vet. App. 516 (2000).

In this case, there is nothing in the record to permit a finding that the Veteran ever intended to appeal the June 1955 and September 1960 rating decisions, much less that he exercised due diligence in obtaining evidence in support of such an appeal.  From the time of the September 1960 decision, which effectuated the reduction of his 30 percent rating, the Veteran made no demonstrable effort to obtain a higher evaluation for his service-connected disability until November 11, 2006.  That is the date that his increased rating claim was received at the RO.  It is also the date that his current 100 percent rating took effect.

Significantly, the Veteran has not submitted any evidence showing that his failure to appeal the prior rating decisions was the result of any VA action, or any failure on the part of VA to fulfill a particular duty to him.  In this regard, the Board reminds the Veteran that the duty to assist is not a one-way street.  If he wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Absent a showing of due diligence on the part of the Veteran and fault on the part of VA, the Board finds that the doctrine of equitable tolling is not for application with respect to the prior June 1955 and September 1960 decisions.  Moreover, the Board considers it significant that, in the wake of September 1960 decision, the Veteran did not submit a formal or informal claim for an increased rating prior to November 11, 2006.  Therefore, the Board finds that November 11, 2006, is the earliest date on which a claim for an increased rating was received.  

The remaining question is whether, based upon the evidence of record, it is factually ascertainable that the Veteran's service-connected disorder increased in severity in the one year prior to the receipt of his November 11, 2006, claim.  No such evidence has been presented here.  Indeed, while the Veteran and his spouse have asserted that his Parkinson's symptoms progressively worsened over time, the record is void of any pertinent complaints or clinical findings in the one-year period prior to November 11, 2006.  Further, no such complaints or clinical findings are apparent for many years prior to that date, or, in fact, for any period of time between the September 1960 final rating decision and the November 2006 claim.  Consequently, the Board finds there is simply no basis on which to conclude that an increase in the Veteran's service-connected symptoms was factually ascertainable in the one-year period prior to the filing of his November 2006 claim so as to warrant an earlier effective date for his current disability rating.  See Hazan v. Gober, 10 Vet. App. 511, 518, 521-522 (1997).

For the foregoing reasons, the Board finds that, absent a successful showing of CUE, there is no regulatory or statutory basis to grant the Veteran an effective date earlier than November 11, 2006, for his total schedular evaluation.


ORDER

The RO did not commit a clear and unmistakable error in the September 1960 decision that reduced the Veteran's disability rating from 30 percent to noncompensable, and, thus, the appeal as to this issue is denied.

Entitlement to an effective date earlier than November 11, 2006, for a 100 percent rating for Parkinson's disease is denied.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's service connection claim.

The Veteran in essence contends that his service-connected Parkinson's disease has been productive of brain damage, which, in turn, has caused him to develop a separately diagnosed neurological disorder.  The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  Accordingly, in view of the Veteran's assertions, the Board will now consider whether service connection for a neurological disorder is warranted on a direct or presumptive basis or as secondary to his Parkinson's disease.   

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

In this case, the Veteran has been afforded VA examinations in January 2007 and May 2008.  On both occasions, the same VA neurologist has concluded that the Veteran's upper extremity tremors and rigidity, bradykinesia, stooped shuffling gait, and postural instability are all symptomatic of Parkinsonism, a neurodegenerative condition that is similar to Parkinson's disease but does not necessarily share the same etiology.  Additionally, the VA neurologist has opined that the Veteran's Parkinsonism is at least as likely as not the result of brain damage resulting from encephalitis incurred in service.  In rendering that opinion, however, the VA neurologist does not appear to have considered the countervailing findings of his predecessor, who determined back in August 1960 that the Veteran had never had encephalitis, and that his in-service symptoms were instead consistent with a diagnosis of Sydenham's chorea, which had since resolved.  That prior VA neurologist's findings suggest that if, in fact, the Veteran's current neurological problems are the result of encephalitis-related brain damage, then those problems may be manifestations of a disability separate and distinct from that for which he is currently service connected.  

In light of the foregoing, the Board finds that an additional VA examination and opinion is necessary to reconcile the disparate findings of the two VA neurologists and to address whether the Veteran has any current neurological disorder, apart from Parkinson's disease, which was caused or aggravated by any aspect of his military service.  

Additional efforts are also required to obtain potentially pertinent post-service treatment records.  VA's duty to assist claimants in obtaining evidence necessary to substantiate their claims includes making 'reasonable efforts to obtain relevant records, including private records,' as long as the claimant 'adequately identifies' those records and authorizes the Secretary to obtain them.  38 U.S.C.A. § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005). 

In this case, the Veteran testified at his recent Travel Board hearing that he was currently receiving treatment for his neurological problems at the VA Medical Center in Vancouver, Washington.  He further testified that he was receiving additional neurological treatment from a private physician, identified as Craig D. Graham, M.D., of Corvallis, Oregon.  Significantly, however, no medical records from either the Vancouver VA Medical Center or Dr. Graham appear to have been associated with the claims file.  

As the Board is now on notice that outstanding VA records exist that may be pertinent to the Veteran's claim, such records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Also, on remand, the Veteran should be given an opportunity to submit copies of records from Dr. Graham, or any other outstanding private medical records, or to authorize their release to VA.  While the Board recognizes that the Veteran previously provided a signed authorization for the release of private medical records, it should be explained that this prior authorization has expired and, thus, his reauthorization of the release of subsequent records is needed before such records may be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all pertinent records from the VA Medical Center in Vancouver, Washington.

2.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims file all records from C. D. Graham, M.D., of Corvallis, Oregon, and any other outstanding private medical records identified by the Veteran with respect to the claim on appeal.  Explain to the Veteran that his prior authorization for the release of his private medical records has expired, and that he will need to reauthorize the release of any outstanding pertinent records in order for VA to obtain them.  All attempts to secure these private medical records must be documented in the claims file and the Veteran should be notified of any records that cannot be obtained.  The Veteran should also be advised to submit any pertinent treatment records in his own possession in support of his claim.

3.  After the above development has been completed, schedule the Veteran for a VA examination to assess the nature and etiology of any current neurological disorder.  The claims file should be reviewed by the examiner, and the examination report should reflect that review.  The examiner should provide a complete rationale for any opinion expressed and reconcile it with all pertinent evidence of record.  In particular, the examiner should take into account the Veteran's reports of brain damage, caused by his service-connected Parkinson's disease, which has since given rise to a separate neurological disorder.  Additionally, the VA examiner should reconcile his opinion with the August 1960 report of the VA neurologist, who certified that his prior diagnosis of encephalitis had been in error and that the Veteran's in-service Sydenham's chorea had resolved, and the countervailing January 2007 and May 2008 VA opinions, indicating that the Veteran had encephalitis in service and that his current neurological problems were the result of encephalitis-related brain damage.   The examiner should also expressly consider any evidence suggesting a continuity of neurological symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  Finally, the examiner should give careful consideration to any additional lay or clinical evidence obtained pursuant to this remand.   

Specifically, the VA examiner's opinion should address the following:

a)  Diagnose all current neurological disorders.

b)  State whether it is at least as likely as not (50 percent probability or greater) that any current neurological disorder, other than Parkinson's disease, was caused or aggravated by the Veteran's service-connected Parkinson's disease.  

c)  State whether it is at least as likely as not (50 percent probability or greater) that any current neurological disorder, apart from Parkinson's disease, is otherwise related to the Veteran's period of active duty.  

4.  Then, after completing any additional necessary development, the issue on appeal should be readjudicated.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  Finally, after allowing the appropriate time for response, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


